Name: Commission Regulation (EEC) No 3855/87 of 22 December 1987 amending Regulation (EEC) No 2620/87 laying down detailed rules for implementing the system of aid for the use of concentrated grape must for the manufacture in the United Kingdom and Ireland of certain products and fixing the aid for the 1987/88 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/24 Official Journal of the European Communities 23 . 12. 87 COMMISSION REGULATION (EEC) No 3855/87 of 22 December 1987 amending Regulation (EEC) No 2620/87 laying down detailed rules for imple ­ menting the system of aid for the use of concentrated grape must for the manu ­ facture in the United Kingdom and Ireland of certain products and fixing the aid for the 1987/88 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3146/87 (2), and in particular Article 46 (5) thereof, Whereas Commission Regulation (EEC) No 2620/87 (3), as last amended by Regulation (EEC) No 3627/87 (4), fixes for the 1987/88 wine year the amount of the aid granted for the use of concentrated must for the manufacture in the United Kingdom and Ireland of wine sector products which may be described by a compound name including the word 'wine' ; whereas the trend of patterns of trade, the undertakings entered into by the Community inter ­ nationally and the prices applied show the need to adjust the amount of the aid ; whereas, however, the interests of the operators should be protected to the extent that they can prove they have undertakings entered into under the previous arrangements ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit laid down by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2620/87, '0,26 ECU' in the first indent is hereby replaced by '0,20 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to applications for aid submitted after its entry into force. However the amount of aid previously fixed at 0,26 ECU shall be paid to producers who provide to the satisfaction of the competent authority, evidence that they have concluded purchase contracts for the product qualifying for the aid before the date of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 84, 27. 3 . 1987, p . 1 . 0 OJ No L 300, 23 . 10 . 1987, p . 4. 0 OJ No L 248, 1 . 9 . 1987, p . 19 . (4) OJ No L 341 , 3 . 12. 1987, p. 24.